DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 30 September 2021 has been entered.  Claims 10 and 14-16 have been cancelled.  Claims 8 and 11-13 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the recitation “the rumen pH” and “the digestibility” render the claim indefinite because there is no antecedent basis for the terms.  The preamble should read “A method for increasing milk fat and milk yield, stabilizing rumen pH and enhancing digestibility of an animal . . .”
Regarding claim 8, the recitation “stabilizing rumen pH . . . of an animal comprising: administering a feed additive comprising a Bacillus subtilis strain and a Bacillus licheniformis strain to the animal” renders the claim indefinite.  It is not clear if the animal must be a ruminant or if when the animal is a ruminant the administration of the feed additive results in stabilizing rumen pH.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kritas et al. (“Effect of Bacillus licheniformis and Bacillus subtilis Supplementation of Ewe’s Feed on Sheep Milk Production and Young Lamb Mortality”, J. Vet Med. A 53,(2006), pp. 170-173.  
Regarding claim 8, Kritas et al. disclose a method of improving ewes’ milk production and milk by feeding ewes a probiotic, i.e. additive, comprising Bacillus licheniformis and Bacillus subtilis (BioPlus 2B) (p. 170/Summary, p. 170-171/Materials and Methods).  
	While Kritas et al. disclose a probiotic, i.e. additive, comprising Bacillus licheniformis and Bacillus subtilis (BioPlus 2B) that improves milk production and milk fat of Ewes, the reference is silent with respect to rumen pH and digestibility.  In this case, given Kritas et al. disclose a method substantially similar to that presently claimed wherein the additive improves milk production and milk fat, as claimed, intrinsically the method would result in stabilization of rumen pH and enhanced digestibility. 
	While Kritas et al. disclose a probiotic, i.e. additive, comprising B. subtilis and B. licheniformis, the references does not explicitly disclose the claimed strains.  Absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used any strain of the B. subtilis and B. licheniformis in the additive of Kritas et al. with a reasonable expectation of success.  
	Regarding claims 11 and 13, Kritas et al. disclose all of the claimed limitations as set forth above.  Kritas et al. disclose that the probiotic product contains B. licheniformis and B. subtilis at a ratio of 1:1 (Bio Plus 2B – p. 171/Materials and Methods).  Kritas et al. disclose that the probiotic was mixed in corn at a dose equal to 2.56 X 106 viable spores (i.e. CFU) per g of feed (p. 171/Materials and Methods).
Response to Amendment
The Declaration under 37 CFR 1.132 filed 30 September 2021 is insufficient to overcome the rejection of pending claims 8 and 11-13 based upon 35 U.S.C. 103 as set forth in the last Office action. 
Bacillus strains disclosed in Kritas (paragraph 3).  Declarant reports the experiment results confirmed that the lactate consumption rate of the Bacillus strains isolated from the Bioplus YC-product was 18.1-20.6% after 48 hours (paragraphs 4-5).  In contrast, Declarant reports after 48 hours, the lactate consumption rate of the claimed Bacillus strain CJBL215 is 49.8% and for the claimed Bacillus strain CJBL219 is 48.6% (paragraphs 6-7).
While Applicants have established the Bacillus licheniformis strains of Kritas et al. do not convert 30% to 70% of lactate to acetate when cultured in a lactate-containing medium for 9 to 48 hours, as required by claim 12, independent claim 8 does not require a specific lactate to acetate conversion.  There is no evidence on the record to establish that when the Bacillus licheniformis strains convert less than 30% lactate to acetate, the rumen pH is not stabilized.  
Note, given Applicants have established the claimed Bacillus licheniformis strains, CJBL215 and CJBL219 convert 49.8% and 48.6% of lactate to acetate respectively, it is clear how claim 12 further limits claim 8.  
Response to Arguments
Applicants’ arguments filed 30 September 2021 have been fully considered but they are not persuasive. 
Applicants submit “it has been known to a person skilled in the art that even strains of the same species may exhibit different physiological activities depending on the specific strain as show in Reference 1.”  Reference 1 demonstrates the inhibitory effects of Bacillus amyloliquefaciens strains on B. cereus growth.  Reference 2 demonstrates the antifungal activity of B. amyloliquefaciens strains again A. terreus.  Applicants submit “even if the same species are known, different physiological activities can be exhibited depending on the specific strain.”
B. subtilis and B. licheniformis.  The prior art of record, Kritas et al. disclose a method of increasing milk fat and milk yield in ewes administered an additive comprising a combination of B. subtilis and B. licheniformis.  While Kritas et al. does not discuss rumen pH and digestibility, absent evidence to the contrary, one of ordinary skill in the art would expect the Ewes administered the disclosed additive to experience the claimed effect on rumen pH and enhanced digestibility.  Note, claim 8 does not require any specific amount of B. subtilis and B. licheniformis bacteria.  Moreover, claim 8 does not require a specific increase in milk fat or milk yield; or degree of digestibility enhancement.  
Regarding unexpected results, see Response to Amendment set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759